DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 12/30/2020 have been fully considered but they are not persuasive. 

The Applicant submits the following arguments:

Regarding claim 1, in the remarks on page 10, last paragraph, the Applicant argues that Park in the combination with Chul fails to teach or suggest a first adhesion unit that has at least one through-hole in one side of the first adhesion unit. 
Regarding claims 25-26, in the remarks on page 14, first paragraph, the Applicant argues that Park in the combination with Chul fails to teach or suggest the particulars of the first protruding portion as claimed. 
In addition, in the remarks on page 17, first paragraph, the Applicant argues that Park and Chul fail to teach the claimed board-fixing member being a ring shaped member where the ring shaped member includes a spacing portion and a coupling portion.

In response to the arguments, the Examiner respectfully disagrees with the Applicant for the reasons set forth below:

Regarding claim 1, Park in the combination with Chul does teach a first adhesion unit that has at least one through-hole in one side of the first adhesion unit (Chul: see figs. 1-3, 5, 8 and page 8, lines 43-46, wherein adhesive 156 of the filling space 158 has at least one through-hole formed inside of the adhesive 156/160 of the filling space 158/259 along 4 sides of the housing 150/250). 
Regarding claims 25-26, after carefully consideration, the Examiner recognizes that Park in the combination with Chul does teach or suggest the particulars of the first protruding portion as claimed (Chul: see fig. 8 and page 9, lines 37-39, noted that a first adhesion surface 256 provided at a distal end of the first protruding portion which is the housing 250 abutted at the edge, the first protruding portion being spaced inward from an outer perimeter of the housing 250). 
In addition, Applicant’s arguments with respect to the claimed board-fixing member have been considered but are moot because the new ground of rejection does not rely on any combination reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-3, 11, 15-17, 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 2015/0205186) in view of Chul (KR10-2010-0099874).

Regarding claim 1, Park discloses a camera module comprising: 
a lens unit (Park: a lens unit 100, see par. [0034] and fig. 7); 
a front body to which the lens unit is installed (Park: see par. [0034] and fig. 7, wherein a front cover 220 to which the lens unit 100 is installed); 
a board unit spaced apart from the lens unit in a first direction, the board unit being coupled to the front body (Park: see par. [0036] and fig. 7, in which a substrate 240 spaced apart from the lens unit 100 in a first direction, the substrate 240 being coupled to the front cover 220); 
an image sensor disposed on the board unit, the image sensor facing the lens unit (Park: see fig. 7 and pars. [0035]-[0036], noted that an image sensor 230 disposed on the substrate 240, the image sensor 230 facing the lens unit 100); and 
at least one through-hole is formed between the front body and the board unit (Park: see fig. 7 and par. [0035], wherein an opening is formed between the front cover, a gasket 440 and the substrate 240).
Park does not explicitly disclose a first adhesion unit disposed between the front body and the board unit, wherein the first adhesion unit couples the front body and the board unit to each other, and the at least one through-hole is formed in one side of the first adhesion unit.
However, Chul teaches that a first adhesion unit disposed between the front body and the board unit, wherein the first adhesion unit couples the front body and the board unit to each (Chul: see figs. 1-3, 5 and page 8, lines 43-46, wherein adhesive 156 of the filling space 158 disposed between the housing 150 and a substrate portion 140, wherein the adhesive 156 of the filling space 158 couples the housing 150 and the substrate portion 140 to each other, and the at least one through-hole is formed inside of the adhesive 156 of the filling space 158 along 4 sides of the housing 150).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Chul with the system/method of Park reference to include a first adhesion unit and the at least one through-hole is formed in one side of the first adhesion unit.
One would have been motivated to provide more secure to attach components together.

Regarding claim 2, Park in the combination with Chul discloses the camera module according to claim 1, wherein the board unit comprises: 
a first board having one surface on which the image sensor is installed, the one surface of the first board facing the lens unit (Park: see fig. 7 and par. [0036], wherein a sensor PCB 241 having one surface on which the image sensor 230 is installed, the one surface of the sensor PCB 241 facing the lens unit 100); 
at least one second board spaced apart from the first board in the first direction (Park: see fig. 7 and par. [0036], in which at least one power source PCB 243 spaced apart from the sensor PCB 241 in the first direction); and 
(Park: see fig. 7 and par. [0036], noted that an image signal processing PCB 242 configured to couple the sensor PCB 241 and the power source PCB 243 to each other).

Regarding claim 3, Park in the combination with Chul discloses the camera module according to claim 2, wherein the front body comprises a first protruding portion protruding toward the board unit (Park: see fig. 7 and pars. [0034]-[0035], wherein the front cover 220 comprises a first protruding portion protruding toward the substrate 240).
Chul further teaches that a first adhesion surface provided at a distal end of the first protruding portion, wherein the first board comprises a second adhesion surface provided at a position that faces the first adhesion surface, and wherein the first adhesion unit is disposed between the first adhesion surface and the second adhesion surface (Chul: see figs. 2-5 and page 8, lines 43-46 and page 9, lines 11-16, in which a first adhesion surface 156 provided at a distal end of the first protruding portion of the housing 150, wherein the substrate portion 140 comprises a second adhesion surface 154 provided at a position that faces the first adhesion surface, and wherein the filling space 158 is disposed between the first adhesion surface 156 and the second adhesion surface 154).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Chul with the system/method of Park reference to include a first adhesion surface and the second adhesion surface.
One would have been motivated to provide more secure to attach components together.

Regarding claim 11, Park in the combination with Chul discloses the camera module according to claim 3.
Chul further teaches that the first adhesion surface of the first protruding portion has an uneven shape and the second adhesion surface of the first board has an uneven shape (Chul: see figs. 2-5, wherein the first adhesion surface 156 has an uneven shape and the second adhesion surface 154 of the substrate portion 140 has an uneven shape).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Chul with the system/method of Park reference to include a first adhesion surface and a second adhesion surface having uneven shape.
One would have been motivated to provide adhesion part only for attachment of protruding portion of the housing 150 to other components (Chul: see figs. 2-5).

Regarding claim 21, Park in the combination with Chul discloses the camera module according to claim 3.
Chul further teaches that the first adhesion unit contacts the first adhesion surface and the second adhesion surface (Chul: see figs. 2-5 and page 8, lines 43-46 and page 9, lines 11-16, in which the fulling space 158 contacts the first adhesion surface 156 and the second adhesion surface 154).
The motivation is the same as that of claim 3 above.

Regarding claim 15, Park in the combination with Chul discloses the camera module according to claim 2, wherein the board-fixing member comprises: 
(Park: see fig. 7 and par. [0036], wherein a spacing portion disposed between the PCB 241 and the power source PCB 243, and configured to space the PCB 241 and the power source PCB 243 apart from each other); and 
a first coupling portion coupled to the at least one second board (Park: see fig. 7 and par. [0034], wherein a second screw 270 coupled to the at least power source PCB 243).

Regarding claim 16, Park in the combination with Chul discloses the camera module according to claim 15, wherein a second coupling portion is provided at a side surface of the second board, and the second coupling portion has an uneven shape (Park: see fig. 7 and par. [0034], in which an other screw 270 is provided at a side surface of the power source PCB 243, and the other screw 270 has an uneven shape).

Regarding claim 17, Park in the combination with Chul discloses the camera module according to claim 16, wherein the first board has a slot coupled to the second coupling portion (Park: see fig. 7 and par. [0034], noted that the sensor PCB 241 has a slot coupled to the other screw 270).

Regarding claim 19, Park in the combination with Chul discloses the camera module according to claim 1.
(Chul: see fig. 2, wherein the filling space 158 has an open curve shape when filling on the open curve shape of the first adhesion surface 156).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Chul with the system/method of Park reference to include the open curve shape for the adhesion unit.
One would have been motivated to only provide adhesion part for components where needed.

Regarding claim 20, Park in the combination with Chul discloses the camera module according to claim 1.
Chul further teaches comprising a second adhesion unit configured to fill the at least one through-hole (Chul: see fig. 3 and page 8, lines 43-46, noted that the bonding is adhesive to form substrate portion 140 which cover the at least one through-hole).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Chul with the system/method of Park reference to a second adhesion unit configured to fill the at least one through-hole.
One would have been motivated to attach the substrate portion 140 with the image sensor 120 (Chul: see fig. 3).


Regarding claim 22, Park in the combination with Chul discloses the camera module according to claim 1, wherein the at least one through-hole is configured to cause an inside space formed by the front body and the board unit and an external space to communicate with each other (Park: see fig. 7, wherein at least one through-hole is configured to cause an inside space formed by the front cover 220 and the substrate 240 and an external space to communicated with each other).

Regarding claim 23, Park in the combination with Chul discloses the camera module according to claim 1, wherein the at least one through-hole comprises a plurality of through-holes, and the plurality of through-holes are disposed at positions symmetrical to each other (Park: see fig. 7, wherein the at least one through-hole comprises a plurality of through-holes, and the plurality of through-holes are disposed at positions symmetrical to each other).

Regarding claim 24, Park in the combination with Chul discloses the camera module according to claim 1.
Chul further teaches that the first adhesion unit comprises a plurality of segments, and the at least one through-hole is disposed between the plurality of segments (Chul: see fig. 2, in which the filling space 158 comprises a plurality of segments based on the first adhesion surface 156, and the at least one through-hole is disposed between the plurality of segments).
The motivation is the same as that of claim 19 above.

Regarding claim 25, Park discloses a camera module comprising: 
(Park: see fig. 7 and pars. [0034]-[0035], wherein a front cover 220 comprising a first protruding portion);
a lens unit disposed in the front body (Park: see fig. 7 and par. [0034], in which a lens unit 100 disposed in the front cover 220); 
an image sensor disposed on the board unit, the image sensor facing the lens unit (Park: see fig. 7 and pars. [0035]-[0036], noted that an image sensor 230 disposed on the substrate 240, the image sensor 230 facing the lens unit 100); and 
wherein at least one through-hole is formed between the front body and the board unit (Park: see fig. 7 and par. [0035], wherein an opening is formed between the front cover, a gasket 440 and the substrate 240).
Park does not disclose that a first adhesion surface provided at a distal end of the first protruding portion, the first protruding portion being spaced inward from an outer perimeter of the front body; a board unit comprising a second adhesion surface provided at a position that faces the first adhesion surface and coupled to the front body a first adhesion unit disposed between the first adhesion surface and the second adhesion surface and coupling the front body and the board unit to each other; and the at least one through-hole is formed in one side of the first adhesion unit.
On the other hand, Chul teaches that a first adhesion surface provided at a distal end of the first protruding portion, the first protruding portion being spaced inward from an outer perimeter of the front body; a board unit comprising a second adhesion surface provided at a position that faces the first adhesion surface and coupled to the front body; a first adhesion unit disposed between the first adhesion surface and the second adhesion surface and coupling the front body and the board unit to each other, and the at least one through-hole is formed in one (Chul: see fig. 8 and page 9, lines 37-39, noted that a first adhesion surface 256 provided at a distal end of the first protruding portion which is the housing 250 abutted at the edge, the first protruding portion being spaced inward from an outer perimeter of the housing 250; the substrate portion 140 comprises a second adhesion surface provided at a position that faces the first adhesion surface and coupled to the housing 250; a first adhesion unit 160 disposed between the first adhesion surface and the second adhesion surface and coupling the housing 250 and the substrate portion 140 to each other; and the at least one through-hole is formed inside of the adhesive 160 along 4 sides of the housing 250).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Chul with the system/method of Park reference to include a first adhesion and the features recited above.
One would have been motivated to provide more secure to attach components together.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 2015/0205186) in view of Chul (KR10-2010-0099874) and further in view of Willigan et al. (“Willigan”, US 2016/0024676).

Regarding claim 4, Park discloses the camera module according to claim 1, comprising:
a rear body coupled to the front body, the rear body accommodating the board unit and the image sensor therein (Park: see fig. 7 and pars. [0034]-[0036], wherein a rear cover 310 coupled to the front cover 220, the rear cover 310 accommodating the substrate 240 and the image sensor 230 therein), 
(Park: see fig. 7 and pars. [0034]-[0035], wherein the front cover 220 comprises a first protruding portion protruding toward the substrate 240). 
Park does not explicitly disclose that a first adhesion surface provided at a distal end of the first protruding portion.
However, Chul teaches that a first adhesion surface provided at a distal end of the first protruding portion (Chul: see figs. 2-5 and page 8, lines 43-46 and page 9, lines 11-16, in which a first adhesion surface 156 provided at a distal end of the first protruding portion of the housing 150).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Chul with the system/method of Park reference to include a first adhesion surface and the second adhesion surface.
One would have been motivated to provide more secure to attach components together.
Park in the combination with Chul does not explicitly disclose that an oxide film is formed on the first adhesion surface by corrosion.
On the other hand, Willigan teaches that an oxide film is formed on the first adhesion surface by corrosion (Willigan: see par. [0016], wherein the oxide film is formed on adhesion surface to protect aluminum alloys from corrosion).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Willigan with the system/method of Park and Chul references to include an oxide film formed on the adhesion surface.
(Willigan: see par. [0016]).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 2015/0205186) in view of Chul (KR10-2010-0099874) and further in view of Kim (US 2018/0120586).

Regarding claim 12, Park in the combination with Chul discloses the camera module according to claim 3.
Park in the combination with Chul does not disclose that the first adhesion surface of the first protruding portion has an octagonal shape including long sides and short sides when viewed in the first direction. 
However, Kim teaches that the first adhesion surface of the first protruding portion has an octagonal shape including long sides and short sides when viewed in the first direction (Kim: see fig. 11 and par. [0138], in which the adhesion surface has an octagonal shape including long sides and short sides when viewed in the first direction).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kim with the system/method of Park and Chul references to include the adhesion surface having octagonal shape.
One would have been motivated to provide adhesion part for attachment components together depending on the shape of the structure. 

Regarding claim 13, Park in the combination with Chul and Kim discloses the camera module according to claim 12.
Kim further disclose the first adhesion unit has an octagonal shape corresponding to the shape of the first adhesion surface (Kim: see fig. 11 and par. [0138], in which the adhesion surface has an octagonal shape).
The motivation is the same as that of claim 12 above.

Regarding claim 14, Park in the combination with Chul and Kim discloses the camera module according to claim 13.
Kim further teaches that the at least one through-hole is formed in the long sides of the first adhesion surface or the short sides of the first adhesion surface (Kim: see fig. 11 and par. [0138], noted that the at least one through-hole is formed in the long sides of the adhesion surface or the short sides of the adhesion surface).
The motivation is the same as that of claim 12 above.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 2015/0205186) in view of Chul (KR10-2010-0099874) and further in view of Wang et al. (“Wang”, US 2018/0246290).
Regarding claim 18, Park in the combination with Chul discloses the camera module according to claim 1.
Park in the combination with Chul does not explicitly disclose that the first adhesion unit is made from a thermosetting and UV-curing material.
(Wang: see par. [0076], wherein the bonding medium is one or more selected from the group consisting of an UV-cured adhesive, and a thermosetting adhesive).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wang with the system/method of Park and Chul references to include a first adhesion unit made from a thermosetting and UV-curing material.
One would have been motivated to enhance chemical resistance, the heat resistance and the structural integrity.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 2015/0205186) in view of Chul (KR10-2010-0099874) and further in view of Chen (US 2014/0184902).

Regarding claim 26, Park discloses a camera module comprising: 
a front body comprising a first protruding portion (Park: see fig. 7 and pars. [0034]-[0035], wherein a front cover 220 comprising a first protruding portion);
a lens unit disposed in the front body (Park: see fig. 7 and par. [0034], in which a lens unit 100 disposed in the front cover 220); 
a board unit comprising a first board, a second board spaced apart from the first board (Park: see fig. 7 and par. [0036], wherein a board unit comprising a sensor PCB 241 and a power source PCB 243 spaced apart from the sensor PCB 241), and a board-fixing member configured to couple the first board and the second board to each other (Park: see fig. 7 and par. [0036], noted that an image signal processing PCB 242 configured to couple the sensor PCB 241 and the power source PCB 243 to each other);
an image sensor disposed on one surface of the first board facing the lens unit (Park: see fig. 7 and pars. [0035]-[0036], noted that an image sensor 230 disposed on the substrate 240, the image sensor 230 facing the lens unit 100); and 
wherein at least one through-hole is formed between the front body and the first board (Park: see fig. 7 and par. [0035], wherein an opening is formed between the front cover, a gasket 440 and the substrate 240), 
wherein the board-fixing member, the board-fixing member including: 
a spacing portion disposed between the first board and the second board, and configured to space the first board and the second board apart from each other (Park: see fig. 7 and par. [0036], wherein a spacing portion disposed between the PCB 241 and the power source PCB 243, and configured to space the PCB 241 and the power source PCB 243 apart from each other); and 
a coupling portion coupled to the second board (Park: see fig. 7 and par. [0034], wherein a second screw 270 coupled to the at least power source PCB 243).
Park does not explicitly disclose that a first adhesion surface provided at a distal end of the first protruding portion, the first protruding portion being spaced inward from an outer perimeter of the front body; wherein the first board comprises a second adhesion surface provided at a position that faces the first adhesion surface; a first adhesion unit disposed between the first adhesion surface and the second adhesion surface and coupling the front body and the first board to each other, and the at least one through-hole is formed in one side of the first adhesion unit.
(Chul: see fig. 8 and page 9, lines 37-39, noted that a fist adhesion surface 256 provided at a distal end of the first protruding portion which is the housing 250 abutted at the edge, the first protruding portion being spaced inward from an outer perimeter of the housing 250, wherein the substrate portion 140 comprises a second adhesion surface provided at a position that faces the first adhesion surface; a first adhesion unit 160 disposed between the first adhesion surface and the second adhesion surface and coupling the housing 250 and the substrate portion 140 to each other, and the at least one through-hole is formed inside of the adhesive 160 along 4 sides of the housing 250).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Chul with the system/method of Park reference to include a first adhesion and the features recited above.
One would have been motivated to provide more secure to attach components together.
	Park in the combination with Chul does not disclose that the board-fixing member is a ring shaped member. 
	On the other hand, Chen teaches that the board-fixing member is a ring shaped member (Chen: see fig. 2 and par. [0012], wherein the filling body 50 is a ring shaped member to connect an iamge sensor 40 and a ceramic substrate 30).

One would have been motivated to provide more secure to attach components together.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAN T NGUYEN/Patent Examiner, Art Unit 2697       

/LIN YE/Supervisory Patent Examiner, Art Unit 2697